Citation Nr: 0629977	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of Lymphoma, Non-Hodgkin's, claimed as due to 
ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Houston, 
Texas, which found that new and material evidence had not 
been submitted to reopen the previously denied claim and 
entitlement to service connection for residuals of Lymphoma, 
Non-Hodgkin's, claimed as due to ionizing radiation.

In May 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
was prepared and associated with the claims folder.  


FINDINGS OF FACT

1.  In a July 1989 rating decision, the RO denied the 
veteran's claim of service connection for residuals of 
Lymphoma, Non-Hodgkin's, claimed as due to ionizing 
radiation.  He was notified of this decision and of his 
appellate rights the following month.  The veteran did not 
file a timely appeal with respect to this issue, and this 
decision is final.

2.  The evidence associated with the claims file since the 
July 1989 rating decision denying service connection for 
residuals of Lymphoma, Non-Hodgkin's, claimed as due to 
ionizing radiation, is cumulative or not so significant that 
it must be considered in ordered to decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The unappealed July 1989 rating decision, which denied 
entitlement to service connection for residuals of Lymphoma, 
Non-Hodgkin's, claimed as due to ionizing radiation, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

2.  The evidence received since the July 1989 rating decision 
which relates to the issue of service connection for 
residuals of Lymphoma, Non-Hodgkin's, claimed as due to 
ionizing radiation, is not new and material, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim by means of letters dated 
in August 2002, July 2003, May 2005 and April 2006.  The May 
2005 letter explicitly told him to submit relevant evidence 
in his possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The August 2002 notice was provided prior to the initial 
adjudication.  

The July 2003 and May 2005 notice was provided after such 
adjudication.  The veteran was not prejudiced, however.  The 
claim was readjudicated in October 2005, and such 
readjudication cured the timing defect.  Mayfield v. 
Nicholson.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The notice was provided in the April 2006 letter.
 
The veteran was not prejudiced because he did not respond to 
the notice.  Had the veteran submitted evidence 
substantiating his claim, the effective date of any award 
based on such evidence, would have been fixed in accordance 
with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2006) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2006) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  VA is not required to provide an 
examination prior to receipt of new and material evidence to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2006).

The provisions of 38 C.F.R. § 3.311(a)(1) (2006) require VA 
to obtain a dose estimate in all cases where a veteran has a 
compensable radiogenic disease and alleges radiation exposure 
in service.  38 C.F.R. § 3.311(b)(2)(xxii) (2006).

As discussed below, the veteran has not had active lymphoma 
for many years and there is no evidence of current 
disability.  In the absence of a compensable radiogenic 
disease, a dose estimate is unnecessary.

Thus, the appeal is ready to be considered on the merits.


Analysis
New and Material Evidence

The requirement of submitting new and material evidence to 
reopen a claim is a matter that the Board is required to 
address prior to considering the claim on the merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In a July 1989 rating decision, the RO denied the veteran's 
claim of service connection for residuals of Lymphoma, Non-
Hodgkin's, claimed as due to ionizing radiation.  He was 
notified of this decision and of his appellate rights the 
following month.  The veteran did not file a timely appeal 
with respect to this issue, and this decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2005).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  

The veteran sought to reopen his claim in May 1990.  In a 
letter dated in June 1991, the RO advised the veteran that 
evidence received since the 1989 decision had been previously 
considered.  It added that in the absence of new and material 
evidence his claim could not be reopened.  There is no 
evidence that the veteran was advised of his appeal rights.

In August 1999, the veteran again sought to reopen the claim.  
In a latter dated in September 1999, the RO advised the 
veteran that it would take no further action until it 
received new and material evidence.  There is also no 
evidence that he was advised of his appeal rights.

Because the veteran did not receive notice of his appeal 
rights, the 1991 and 1999 decisions are not final 
determinations as to the 1991 and 1999 requests to reopen the 
claim.  See 38 U.S.C.A, § 5104(a) (West 2006) (Secretary to 
"provide" to each VA-benefits claimant timely notice of any 
VA-benefits adjudication decision accompanied by "an 
explanation of the procedure for obtaining review of the 
decision").  Failure to provide notice of appellate rights 
means that a claim remains open.  Parham v. West, 13 Vet. 
App. 59 (1999) (per curium) (discussing In Mater of Fee 
Agreement of Cox, 10 Vet. App. 361, 375 (1997), vacated on 
other grounds, 149 F.3e 1360 (Fed. Cir. 1998) (holding 
affirmed vacated for consideration of facts alleged to have 
occurred after court decision)).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  If 
such evidence has been received, the claim is then 
adjudicated on the merits.  Manio v. Derwinski, 1 Vet. App. 
140 (1990).

For claims to reopen filed prior to August 29, 2001, new 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

The July 1989 rating decision, denied service connection for 
residuals of Lymphoma, Non-Hodgkin's, on the grounds that the 
evidence did not show a relationship between Lymphoma and an 
in-service incurrence.  

The decision noted that lymphoma was not a disease subject to 
presumptive service connection for radiation exposed 
veterans, and although it was a radiation disease, the 
veteran did not engage in a radiation risk activity.  See 
38 U.S.C.A. § 1112(c) (West 2002 & Supp 2006); 38 C.F.R. 
§ 3.309(d) (2006).

Evidence of record at the time of the July 1989 rating was as 
follows:

Service medical records were essentially negative for 
complaints or treatment of Non-Hodgkin's Lymphoma.

A November 1985 pathology report shows that samples of the 
veteran's tongue were extracted.  The diagnosis was diffuse 
large cell lymphocytic lymphoma.

In a November 1988 statement K. G. Barker, Jr., M.D., 
indicated that in November 1985 the veteran was diagnosed 
with having a diffuse histiocytic lymphoma (non-Hodgkin's 
lymphoma), Stage I-A.  The veteran underwent both 
chemotherapy and radiation therapy to the upper neck in 1986.  
As of November 1988, there had been no evidence of 
recurrence.
 
In a November 1988 statement G. H. Fisher, M.D., noted that 
he initially examined the veteran in 1985 and excised a 
lesion at the base of his left tongue, which proved to be a 
large cell lymphoma.  The physician also noted that there had 
been no evidence of recurrence.

In a March 1989 statement the veteran reported that he was 
exposed to radiation when assigned to the missile range at 
White Sands in New Mexico on two separate occasions.  His 
military occupational specialty while in New Mexico was that 
of a driver for a Colonel.  He stated that he was not 
administered any type of protective gear.  

The evidence received since the July 1989 rating decision, 
includes additional service medical records which are 
negative for complaints or treatment of Non-Hodgkin's 
Lymphoma.

A June 1986 statement from L. M. Janaki, M.D., noted that the 
veteran was referred for radiation therapy and had tolerated 
the treatment extremely well.

September 1986 and December 1987 statements from Dr. Fisher, 
revealed recent examinations of the veteran and found no 
evidence of recurrence of his lymphoma.

A January 1990 report of X-ray examination of the abdomen and 
pelvis was negative for a recurrent lymphoma.

Statements from Dr. Barker dated in October 1991 and 
September 1998 reported examinations of the veteran with 
respect to his previous diffuse histiocytic lymphoma, and 
found no recurrence of his lymphoma.

VA outpatient treatment records dated from 2004 to 2005 are 
negative for treatment or complaints pertaining to residuals 
of Non-Hodgkin's Lymphoma.  

At his May 2006 hearing the veteran testified that he was 
exposed to ionizing radiation while stationed at the White 
Sands, New Mexico facility.  He reported that as a soldier, 
it was his responsibility to drive a Colonel from Fort Bliss 
to ammunition bunkers in White Sands.  He indicated that 
while he would wait for the Colonel he heard explosions.

In a statement apparently from a service acquaintance and 
received in May 2006, it was reported that as a driver the 
service acquaintance and the veteran would sometimes be 
required to drive missile parts that were radioactive.

The medical evidence received since the July 1989 rating 
decision is cumulative.  It shows that there has been no 
recurrence of lymphoma since 1985, and reports no residuals 
of that disease.  The medical evidence at the time of the 
July 1989 decision showed the same facts.

The veteran's testimony and the statement from the service 
acquaintance elaborate on his claims that he was exposed to 
radiation in service.  This evidence is new, but it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In the absence of a current 
radiogenic disease, the development required by 38 C.F.R. 
§ 3.311 (2006) would not be warranted.

More significantly, service connection could not be 
established absent a current disability.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, additional detail 
regarding possible in-service radiation exposure need not be 
considered in order to fairly decide the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for residuals of 
Lymphoma, Non-Hodgkin's, claimed as due to ionizing 
radiation, in that such evidence does not constitute new and 
material evidence, raising a reasonable possibility of 
substantiating the claim.  The claim of service connection 
for residuals of Lymphoma, Non-Hodgkin's, claimed as due to 
ionizing radiation is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

In reaching this conclusion the Board has considered the 
doctrine of reasonable doubt, but because there is no 
evidence that could be considered new and material, the 
evidence is against reopening the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for residuals of Lymphoma, Non-
Hodgkin's, claimed as due to ionizing radiation, is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


